Name: 94/978/EC: Council Decision of 19 December 1994 on the conclusion by the European Community of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other
 Type: Decision
 Subject Matter: European construction;  international affairs;  international trade;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D097894/978/EC: Council Decision of 19 December 1994 on the conclusion by the European Community of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other Official Journal L 375 , 31/12/1994 P. 0001 - 0001COUNCIL DECISIONof 19 December 1994on the conclusion by the European Community of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other(94/978/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228, paragraph 2, first sentence thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), HAS DECIDED AS FOLLOWS: Article 1The Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other part, together with the Protocols, the exchanges of letters and the declarations, are hereby approved on behalf of the Community. These texts are attached to this Decision. Article 2The President of the Council shall, on behalf of the Community, give the notification provided for in Article 51 of the Agreement. Done at Brussels, 19 December 1994. For the CouncilThe PresidentK. KINKEL(1) OJ No C 341, 5. 12. 1994.